

EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”), effective as of November 1, 2007
(the “Effective Date”), is between Rosetta Resources Inc., a Delaware
corporation (“Employer”), and Randy L. Limbacher (“Executive”).
 
WHEREAS, Employer wishes to employ Executive as its President and Chief
Executive Officer and Executive wishes to accept such employment; and
 
WHEREAS, the parties wish to set forth the terms and conditions of such
employment;
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1.  Definitions.  As used in this Agreement, the following terms have the
following meanings:
 
(a)  “Affiliate” means, with respect to any entity, any other corporation,
organization, association, partnership, sole proprietorship or other type of
entity, whether incorporated or unincorporated, directly or indirectly
controlling or controlled by or under direct or indirect common control with
such entity.
 
(b)  “Annual Period” means the time period of each year beginning on the first
day of the Employment Term and ending on the day before the anniversary of that
date.
 
(c)  “Board” means the Board of Directors of Employer.
 
(d)  “Cause” means a finding by the Board of acts or omissions constituting, in
the Board’s reasonable judgment, any of the following occurring during the
Employment Term:
 
(i) a material breach of duty by Executive in the course of his employment with
Employer or its Affiliates involving fraud, acts of dishonesty (other than
inadvertent acts or omissions), disloyalty to Employer or its Affiliates or
moral turpitude constituting criminal felony; (ii) conduct by Executive that is
materially detrimental to Employer, monetarily or otherwise, or that reflects
unfavorably on Employer or Executive to such an extent that Employer’s best
interests reasonably require the termination of Executive’s employment; (iii)
acts or omissions of Executive materially in violation of his obligations under
this Agreement or at law; (iv) Executive’s material failure to comply with or
enforce the personnel policies of Employer or its Affiliates, specifically
including those concerning equal employment opportunity and those related to
harassing conduct; (v) Executive’s material insubordination to the Board; (vi)
subject to the details of Paragraph 4(b), Executive’s failure to devote his full
working time and best efforts to the performance of his responsibilities to
Employer or its Affiliates; (vii) Executive’s conviction of, or entry of a plea
agreement or consent decree or similar arrangement with respect to a felony or
any material violation of federal or state securities laws, in either case,
having a material adverse effect on Employer or its Affiliates; or (viii)
Executive’s material failure to cooperate with any investigation or inquiry
authorized by the Board or conducted by a governmental authority related to
Employer’s or an Affiliate’s business or Executive’s conduct related to Employer
or an Affiliate.
 
(e)  “Competitor” means any person or entity that is engaged in the acquisition,
exploration, development and production of oil and gas properties in competition
with the activities of Employer or an Affiliate.
 
(f)  “Confidential Information” means, without limitation, all documents or
information, in whatever form or medium, concerning or evidencing sales; costs;
pricing; strategies; forecasts and long range plans; financial and tax
information; personnel information; business, marketing and operational
projections, plans and opportunities; customer, vendor, and supplier
information; geological and geophysical maps, data, interpretations, and
analyses; project and prospect locations and leads; well logs, interpretations,
and analyses; and production information; but excluding any such information
that is or becomes generally available to the public other than as a result of
any breach of this Agreement or other unauthorized disclosure by Executive.
 
(g)  “Corporate Change” means (i) the dissolution or liquidation of Employer;
(ii) a reorganization, merger or consolidation of Employer with one or more
corporations (other than a merger or consolidation effecting a reincorporation
of Employer in another state or any other merger or consolidation in which the
shareholders of the surviving corporation and their proportionate interests
therein immediately after the merger or consolidation are substantially
identical to the shareholders of Employer and their proportionate interests
therein immediately prior to the merger or consolidation) (collectively, a
“Corporate Change Merger”); (iii) the sale of all or substantially all of the
assets of Employer or an Affiliate as defined in the Rosetta Resources, Inc.
2005 Long-Term Incentive Plan; or (iv) the occurrence of a Change in Control. A
“Change in Control” shall be deemed to have occurred if (x) individuals who were
directors of Employer immediately prior to a Control Transaction shall cease,
within two years of such Control Transaction to constitute a majority of the
Board of Directors of Employer (or of the Board of Directors of any successor to
Employer or to a company which has acquired all or substantially all its assets)
other than by reason of an increase in the size of the membership of the
applicable Board that is approved by at least a majority of the individuals who
were directors of Employer immediately prior to such Control Transaction or (y)
any entity, person or Group acquires shares of Employer in a transaction or
series of transactions that result in such entity, person or Group directly or
indirectly owning beneficially 50% or more of the outstanding shares of Common
Stock. As used herein, “Control Transaction” means (A) any tender offer for or
acquisition of capital stock of Employer pursuant to which any person, entity,
or Group directly or indirectly acquires beneficial ownership of 20% or more of
the outstanding shares of Common Stock; (B) any Corporate Change Merger of
Employer; (C) any contested election of directors of Employer; or (D) any
combination of the foregoing, any one of which results in a change in voting
power sufficient to elect a majority of the Board of Directors of Employer. As
used herein, “Group” means persons who act “in concert” as described in Sections
13(d)(3) and/or 14(d)(2) of the Securities Exchange Act of 1934, as
amended.  Notwithstanding the foregoing, “Corporate Change” shall not include
the Acquisition, the Offering or any public offering of equity of Employer
pursuant to a registration that is effective under the Securities Act of 1933,
as amended. As used herein, “Acquisition” and “Offering” shall have the same
meaning given to those terms in the Rosetta Resources Inc. 2005 Long-Term
Incentive Plan.
 
(h)  “Employment Termination Date” means the effective date of termination of
Executive’s employment as established under Paragraph 6(g).
 
(i)  “Good Reason” means any of the following actions if taken without
Executive’s prior written consent: (i) any material diminution in Executive’s
authority, responsibilities or duties; (ii) any material diminution in
Executive’s base compensation; (iii) any permanent relocation of Executive’s
regular place of business to a location 50 miles or more from the location of
Employer’s executive offices on the Effective Date; or (iv) any other action or
inaction by Employer that constitutes a material breach by Employer of its
obligations under this Agreement. Neither a transfer of employment among
Employer and any of its Affiliates nor a change in the co-employment
relationship, standing alone, constitutes “Good Reason.”
 
(j)  “Inability to Perform” means and shall be deemed to have occurred if
Executive has been determined under Employer’s long-term disability plan to be
eligible for long-term disability benefits. In the absence of Executive’s
participation in, application for benefits under, or existence of such a plan,
“Inability to Perform” means Executive’s inability to perform the essential
functions of his position because of an illness or injury for (i) a period of
six consecutive months or (ii) an aggregate of six months within any period of
12 consecutive months.
 
(k)  “Work Product” means all ideas, works of authorship, inventions, and other
creations, whether or not patentable, copyrightable, or subject to other
intellectual-property protection, that are made, conceived, developed or worked
on in whole or in part by Executive while employed by Employer and/or any of its
Affiliates, that relate in any manner whatsoever to the business, existing or
then-proposed, of Employer and/or any of its Affiliates, or any other business
or research or development effort in which Employer and/or any of its Affiliates
engages during Executive’s employment.
 
2.  Employment.  Employer agrees to employ Executive (directly or through an
Affiliate), and Executive agrees to be employed, for the period set forth in
Paragraph 3. Executive will be employed in the position and with the duties and
responsibilities set forth in Paragraph 4(a) and upon the other terms and
conditions set out in this Agreement. Employer and Executive agree that such
employment may be through a co-employment relationship with a professional
employer organization, subject to the requirements of Paragraph 4(a).
 
3.  Term.  Executive’s employment shall commence on the Effective Date and shall
be for an initial term of one Annual Period (the “Employment Term”), unless
sooner terminated as provided in this Agreement. Subject to earlier termination
as provided in this Agreement, the Employment Term shall be automatically
extended for an additional Annual Period (not to exceed nine additional Annual
Periods) unless either Executive or Employer gives written notice to the other
six months or more prior to the end of the initial term or, if the Agreement has
been automatically extended beyond the initial term, six months or more prior to
the end of the additional Annual Period. In the event of such an automatic
extension, each additional Annual Period shall be part of the “Employment
Term.”  Upon such timely written notice or at the end of the nine additional
periods contemplated above, Executive’s employment will end upon the expiration
of the Employment Term.
 
4.  Position and Duties.
 
(a)  During the Employment Term, Executive shall be employed as President and
Chief Executive Officer of Employer, under the direction and subject to the
control of the Board (which direction shall be such as is customarily exercised
over a chief executive officer), and Executive shall be responsible for the
business, affairs, properties and operations of Employer and shall have general
executive charge, management and control of Employer, with all such powers and
authority with respect to such business, affairs, properties and operations as
may be reasonably incident to such duties and responsibilities.  In addition,
Executive shall have such other duties, functions, responsibilities, and
authority as are from time to time delegated to Executive by the Board;
provided, however, that such duties, functions, responsibilities, and authority
are reasonable and customary for a person serving in the same or similar
capacity of an enterprise comparable to Employer.
 
(b)  During the Employment Term, Executive shall devote his full business time,
skill, and attention and his best efforts to the business and affairs of
Employer to the extent necessary to discharge fully, faithfully, and efficiently
the duties and responsibilities delegated and assigned to Executive in or
pursuant to this Agreement, except for usual, ordinary, and customary periods of
vacation and absence due to illness or other disability and as otherwise
specified in this paragraph.  Employer agrees that it shall not be a violation
of this paragraph for Executive to (i) serve on corporate, civic or charitable
boards or committees, (ii) deliver lectures, fulfill speaking engagements or
teach at educational institutions, and (iii) manage personal investments, so
long as in the case of (i), (ii) and (iii) above such activities do not
significantly interfere or conflict with the performance of Executive’s
responsibilities under this Agreement or the interests of
Employer.  Specifically, Employer acknowledges that Executive currently serves
on the Board of Directors of CARBO Ceramics, Inc. and currently serves as the
Chairman of Junior Achievement for Southeast Texas and represents that such
service shall not be considered a violation of this paragraph unless such
activities significantly interfere with Executive’s performance of his
responsibilities under this Agreement.  Executive shall not become a member of
the board of directors or committees of any other business organization without
the prior written consent of the Board.
 
(c)  In connection with Executive’s employment under this Agreement, Executive
shall be based in Houston, Texas, or at any other place where the principal
executive offices of Employer may be located during the Employment Term, subject
to the provisions of Paragraph 1(i)(iii). Executive also will engage in such
travel as the performance of Executive’s duties in the business of Employer may
require.
 
(d)  All services that Executive may render to Employer or any of its Affiliates
in any capacity during the Employment Term shall be deemed to be services
required by this Agreement and the consideration for such services is that
provided for in this Agreement.
 
(e)  Executive hereby acknowledges that he has read and is familiar with
Employer’s policies regarding business ethics and conduct, and will comply with
all such provisions, and any amendments thereto, during the Employment Term.
 
5.  Compensation and Related Matters.
 
(a)  Base Salary and Sign-On Bonus.
 
(i)  Base Salary. During each Annual Period of the Employment Term, Employer
shall pay to Executive for his services under this Agreement an annual base
salary (“Base Salary”). The Base Salary on the Effective Date shall be $625,000.
The Base Salary is subject to annual adjustments beginning in January 2009, at
the discretion of the Board, but in no event shall Employer pay Executive a Base
Salary less than that set forth above, or any increased Base Salary later in
effect, without the consent of Executive. The Base Salary shall be payable in
installments in accordance with the general payroll practices of Employer, or as
otherwise mutually agreed upon.
 
(ii)  Sign-On Bonus. No later than ten (10) business days following the
Effective Date, Employer will pay to Executive a sign-on bonus in the amount of
$1,000,000. If Executive’s employment is terminated before the end of the
initial term by the Employee pursuant to Paragraph 6(e) or by Employer pursuant
to Paragraph 6(c), Executive agrees to repay to Employer the amount of the
sign-on bonus received from Employer less amounts deducted or withheld pursuant
to applicable law within 30 days of such termination.
 
(b)  Annual Incentives.  Beginning in calendar year 2008 and during the
Employment Term, Executive will participate in any incentive compensation plan
(ICP) applicable to Executive’s position, as may be adopted by Employer from
time to time and in accordance with the terms of such plan(s).  Executive’s
target award opportunity under the ICP will be 100% of Executive’s Base Salary,
and shall be subject to such other terms, conditions and restrictions as may be
established by the Board or the ICP committee.
 
(c)  Long-Term Incentives.  During the Employment Term, Executive will
participate in Employer’s 2005 Long-Term Incentive Plan (“LTI Plan”) applicable
to Executive’s position, or any successor plan as may be adopted by Employer
from time to time, in accordance with the terms of such plan(s). Except as
provided in Paragraph 5(d), Executive will participate in such long term
incentive opportunities (“LTI opportunities”) as may be determined by the Board
or the LTI Plan committee, as applicable; provided that, in no event shall the
LTI opportunities provided to Executive ever be less than the LTI opportunities
then provided to other senior executives of Employer without the consent of
Executive
 
(d)  Equity Grants Related to Initial Employment.  Executive shall be granted
the following awards pursuant to the terms of the LTI Plan:
 
(i)  On the Effective Date, a nonqualified stock option to purchase 102,100
shares of Employer’s common stock at an exercise price equal to the Fair Market
Value (as defined in the LTI Plan) of Employer’s common stock on the Effective
Date, which option will have a ten year term and be 100% vested on the date of
grant.
 
(ii)  On the Effective Date, 102,100 shares of restricted common stock in
Employer, which will vest as follows: (A) 25% of such shares (if a fractional
number, then the next lower whole number) will vest on the first anniversary of
the Effective Date, provided Executive is in the continuous service of Employer
or an Affiliate until and on such vesting date; (B) an additional 25% of such
shares (if a fractional number, then the next lower whole number) will vest on
the second anniversary of the Effective Date, provided Executive is in the
continuous service of Employer or an Affiliate until and on such vesting date;
and (C) the remaining shares will vest on the third anniversary of the Effective
Date, provided Executive is in the continuous service of Employer or an
Affiliate until and on such vesting date.
 
(iii)  On January 1, 2008 (if Executive is employed by Employer on such date),
$3,500,000 in value of sign-on restricted common stock in Employer, which will
vest in full on the fifth anniversary of the Effective Date, provided that
Executive is in the continuous service of Employer or an Affiliate until and on
such vesting date. The number of shares of restricted common stock to be granted
to Executive in respect of the $3,500,000 in value shall be determined by
dividing $3,500,000 by the Fair Market Value (as defined in the LTI Plan) of
Employer’s common stock on the Effective Date; provided, however, that no more
than 200,000 shares of restricted common stock shall be granted to Executive
pursuant to this Paragraph 5(d)(iii).
 
Notwithstanding the foregoing, the percentage indicated below of the total
number of shares of restricted common stock granted Executive under this
Paragraph 5(d)(iii) will vest on the date on which the Fair Market Value per
share of Employer’s common stock has reached a level indicated below (each a
“Target Level”) and remained at or above such Target Level for 30 consecutive
trading days, provided that Executive is in the continuous service of Employer
or an Affiliate until and on the applicable vesting date:
 
$22 per share 15%
$25 per share 20%
$30 per share 30%
$35 per share 20%
$40 per share 15%
 
To the extent that a specified percentage of shares vests based on a particular
Target Level, and the shares associated with any lower Target Level have not
previously vested, the shares associated with that lower Target Level shall vest
on the same date.
 
The equity award grants provided for in this Paragraph 5(d) shall be subject to
the terms and conditions of the LTI Plan and the award agreements covering such
awards, which shall be substantially in the forms collectively attached hereto
as Exhibit A, but only to the extent that such forms are not inconsistent with
the terms and conditions of this Agreement.  In the event of an inconsistency
between this Agreement and any such award, the terms of this Agreement shall
govern (including, for example, the definitions of “Cause” and “Good Reason”).
 
(e)  Employee Benefits.  During the Employment Term, Executive shall be entitled
to participate in all employee benefit plans, programs, and arrangements that
are generally made available by Employer to its similarly situated employees,
including without limitation Employer’s life insurance, long-term disability,
and health plans. Executive acknowledges and agrees that cooperation and
participation in medical or physical examinations may be required by one or more
insurance companies in connection with the applications for such life and/or
disability insurance policies.
 
(f)  Expenses.  Executive shall be entitled to receive reimbursement for all
reasonable expenses incurred by Executive during the Employment Term in
performing his duties and responsibilities under this Agreement, consistent with
Employer’s policies or practices for reimbursement of expenses incurred by other
senior executives of Employer (“Business Expenses”). Notwithstanding the
foregoing, (i) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (ii) the reimbursement must be made on or before the last
day of the calendar year following the calendar year in which the expense was
incurred and (iii) the right to reimbursement shall not be subject to
liquidation or exchange for any other benefit.
 
(g)  Vacations.  During each Annual Period of the Employment Term, Executive
shall be eligible for four weeks’ paid vacation, as well as sick pay and other
paid and unpaid time off in accordance with the policies and practices of
Employer. Executive agrees to use his vacation and other paid time off at such
times that are (i) consistent with the proper performance of his duties and
responsibilities and (ii) mutually convenient for Employer and Executive.
 
(h)  Fringe Benefits.  During the Employment Term, Executive shall be entitled
to the perquisites and other fringe benefits that are made available by Employer
to its senior executives generally and to such perquisites and fringe benefits
that are made available by Employer to Executive in particular, subject to any
applicable terms and conditions of any specific perquisite or other fringe
benefit.
 
6.  Termination of Employment.
 
(a)  Death.  Executive’s employment shall terminate automatically upon his
death.
 
(b)  Inability to Perform.  Employer may terminate Executive’s employment for
Inability to Perform.
 
(c)  Termination by Employer for Cause.  Employer may terminate Executive’s
employment for Cause by providing Executive with a Notice of Termination as set
out in Paragraph 6(f). Before terminating Executive’s employment for Cause,
Employer must provide Executive with written notice of its intent to do so,
which notice must specify the particular circumstances or events that Employer
contends gives rise to the existence of Cause; provided, however, that if
Employer intends to exercise its right to terminate Executive’s employment in
whole or part under provisions (iii), (iv), (v), (vi) or (viii) of the
definition of Cause, Employer must first provide Executive with a reasonable
period of time to correct those circumstances or events Employer contends give
rise to the existence of Cause under such provision(s) (the “Correction
Period”), but not to the extent the Board makes a reasonable, good faith
determination that those circumstances or events cannot reasonably be corrected.
A 30-day Correction Period shall be presumptively reasonable. Executive will be
given the opportunity within 30 calendar days of his receipt of Employer’s
written notice of its intent to terminate Executive’s employment for Cause to
defend himself with respect to the circumstances or events specified in such
notice and in a manner and under such procedures as the Board may establish.
Nothing in this Paragraph 6(c) precludes informal discussions between Executive
and any member of the Board regarding such circumstances or events.
 
(d)  Termination by Executive for Good Reason.  Executive may terminate his
employment for Good Reason. To exercise his right to terminate for Good Reason,
Executive must provide written notice to Employer of his belief that Good Reason
exists within 60 days of the date he first becomes aware of the condition(s)
giving rise to the Good Reason, and that notice shall describe the condition(s)
believed to constitute Good Reason. Employer shall have 30 days to remedy the
Good Reason condition(s). If not remedied within that 30-day period, Executive
may submit a Notice of Termination; provided, however, that the Notice of
Termination invoking Executive’s right to terminate his employment for Good
Reason must be given no later than 100 days after the date Executive first
became aware of the condition(s) giving rise to the Good Reason; otherwise,
Executive is deemed to have accepted the condition(s), or Employer’s correction
of such condition(s), that may have given rise to the existence of Good Reason.
 
(e)  Termination by Either Party Without Cause or Without Good Reason.  Either
Employer or Executive may terminate Executive’s employment without Cause or
without Good Reason upon at least 60 days’ prior written notice to the other
party.
 
(f)  Notice of Termination.  Any termination of Executive’s employment by
Employer or by Executive (other than a termination pursuant to Paragraph 6(a))
shall be communicated by a Notice of Termination. A “Notice of Termination” is a
written notice that must (i) indicate the specific termination provision in this
Agreement relied upon; (ii) in the case of a termination for Inability to
Perform, Cause, or Good Reason, set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision invoked; and (iii) if the termination is by
Executive under Paragraph 6(e), or by Employer for any reason, specify the
Employment Termination Date.  The failure by Employer or Executive to set forth
in the Notice of Termination any fact or circumstance that contributes to a
showing of Cause or Good Reason shall not waive any right of Employer or
Executive or preclude either of them from asserting such fact or circumstance in
enforcing or defending their rights.
 
(g)  Employment Termination Date.  The Employment Termination Date, whether
occurring before or after a Corporate Change, shall be as follows: (i) if
Executive’s employment is terminated by his death, the date of his death; (ii)
if Executive’s employment is terminated by Employer because of his Inability to
Perform or for Cause, the date specified in the Notice of Termination, which
date shall be no earlier than the date such notice is given; (iii) if
Executive’s employment is terminated by Executive for Good Reason, the date on
which the Notice of Termination is given; (iv) if the termination is under
Paragraph 6(e), the date specified in the Notice of Termination, which date
shall be no earlier than 60 days after the date such notice is given, or (v) if
Executive’s employment is terminated by expiration of the Employment Term, or
Executive or Employer gives timely notice pursuant to Paragraph 3, the date the
Employment Term expires.
 
(h)  Deemed Resignation.  In the event of termination of Executive’s employment,
Executive agrees that if at such time he is a member of the Board or is an
officer of Employer or a director or officer of any of its Affiliates, he shall
be deemed to have resigned from such position(s) effective on the Employment
Termination Date, unless the Board and Executive agree in writing prior to the
Employment Termination Date that Executive shall remain a member of the Board,
in which case Executive shall not be deemed to have resigned his position as a
member of the Board merely by virtue of the termination of his employment.
Executive agrees to execute and deliver any documents evidencing his resignation
from such positions that Employer may reasonably request; provided, however,
that no such document shall affect the date that Executive ceased to be a Board
member as described above such that Executive continues to have duties as a
Board member beyond the date specified in the preceding sentence.
 
(i)  Investigation; Suspension.  Employer may suspend Executive with pay pending
(a) an investigation as described in Paragraph 1(d)(viii), or (b) a
determination by the Board whether Executive has engaged in acts or omissions
constituting Cause.  Such a paid suspension shall not constitute a termination
of Executive’s employment, or Good Reason.  Executive agrees to cooperate with
Employer in connection with any such investigation.
 
7.  Compensation Upon Termination of Employment.
 
(a)  Death.  If Executive’s employment is terminated by reason of Executive’s
death, Employer shall pay to such person as Executive shall designate in a
written notice to Employer (or, if no such person is designated, to his estate)
any unpaid portion of Executive’s Base Salary through the Employment Termination
Date (the “Compensation Payment”), any earned but unused vacation (the “Vacation
Payment”), and any unreimbursed Business Expenses, at the time and in the manner
required by applicable law but in no event later than 30 business days after the
Employment Termination Date.
 
(b)  Inability to Perform.  If Executive’s employment is terminated by reason of
Executive’s Inability to Perform, Employer shall pay to Executive the
Compensation Payment, the Vacation Payment, and any unreimbursed Business
Expenses at the time and in the manner required by applicable law but in no
event later than 30 business days after the Employment Termination Date.
 
(c)  Termination by Executive Without Good Reason.  If Executive’s employment is
terminated by Executive pursuant to and in compliance with Paragraph 6(e),
Employer shall pay to Executive the Compensation Payment, the Vacation Payment,
and any unreimbursed Business Expenses, at the time and in the manner required
by applicable law but in no event later than 30 business days after the
Employment Termination Date.
 
(d)  Termination for Cause.  If Executive’s employment is terminated by Employer
for Cause, Employer shall pay to Executive the Compensation Payment, the
Vacation Payment, and any unreimbursed Business Expenses, at the time and in the
manner required by applicable law but in no event later than 30 business days
after the Employment Termination Date.
 
(e)  Termination Without Cause or With Good Reason or Upon Expiration of
Employment Term.
 
(i)  If Executive’s employment is terminated by Employer for any reason other
than death, Inability to Perform, or Cause, or is terminated by Executive for
Good Reason during the Employment Term, or if Executive’s employment ends upon
the expiration of the Employment Term, Employer shall pay to Executive the
Compensation Payment, the Vacation Payment, and any unreimbursed Business
Expenses, at the time and in the manner required by applicable law but in no
event later than 30 business days after the Employment Termination Date.
 
(ii)  In addition, if Executive’s employment is terminated by Employer for any
reason other than death, Inability to Perform, or Cause, or is terminated by
Executive for Good Reason during the Employment Term, or if Employer gives
timely notice pursuant to Paragraph 3 and Executive’s employment therefore ends
upon the expiration of the Employment Term, Employer shall pay or provide to
Executive in lieu of any other severance or separation benefits, at the time and
in the manner provided in Paragraph 7(e)(iii), the following if, within 45 days
after the Employment Termination Date, Executive has signed a general release
agreement substantially in the form attached hereto as Exhibit B and Executive
does not revoke such release:
 
(A)  Executive’s Base Salary as in effect on the Employment Termination Date
(but in no event less than the Base Salary on the Effective Date), multiplied by
three;
 
(B)  Executive’s ICP award at the target level for the performance period in
effect on the Employment Termination Date (but in no event less than the target
level specified in Paragraph 5(b)), multiplied by three;
 
(C)  Immediate grant, and full and immediate vesting, of the restricted stock
grant described Paragraph 5(d)(iii) if not previously granted;
 
(D)  Full and immediate vesting of all Employer stock options and restricted
stock awards held by Executive as of the Employment Termination Date;
 
(E)  Executive will have twelve months after the Employment Termination Date, to
exercise all Employer stock options, provided that in no event may such stock
options be exercised after the latest date upon which the options would have
expired by their original terms.
 
Notwithstanding the foregoing, Employer’s obligation under this Paragraph
7(e)(ii) is limited as follows:
 
(X)           If Executive engages in any conduct that materially violates
Paragraph 8 or engages in any of the Restricted Activities described in
Paragraph 9, Employer’s obligation to make payments to Executive under this
Paragraph 7(e)(ii), if any such obligation remains, shall end as of the date
Employer so notifies Executive in writing; and
 
(Y)           If Executive is found guilty or enters into a plea agreement,
consent decree, or similar arrangement with respect to any felony criminal
offense or any material violation of federal or state securities laws, or has a
cease-and-desist order, injunction, or other penalty or judgment issued or
entered in any material civil enforcement action brought against him by any
United States regulatory agency or by a court of competent jurisdiction in a
proceeding commenced by such a regulatory agency (in either case, regardless of
whether Executive admits or denies the substantive allegations, and in each case
for actions or omissions related to his employment with Employer or any of its
Affiliates), (1) Employer’s obligation to make payments to Executive under this
Paragraph 7(e)(ii) shall end as of the date that Employer so notifies Executive
in writing, and (2) Executive shall repay to Employer any amounts paid to him
pursuant to this Paragraph 7(e)(ii) within 30 days after receipt of a written
request to do so by Employer.
 
(iii)  The amounts provided for under Paragraphs 7(e)(ii)(A) and 7(e)(ii)(B)
shall be paid as follows:
 
(A)  An amount equal to (1) 50% of the amount provided for under Paragraph
7(e)(ii)(A) plus (2) the sum (to the extent that such sum exceeds zero) of the
amounts provided for under Paragraphs 7(e)(ii)(A) and 7(e)(ii)(B) less the
payment under Paragraph 7(e)(iii)(A)(1) less the Section 409A Exempt Amount,
shall be paid in a single lump sum no later than 60 days after the Employment
Termination Date, provided that the Employment Termination Date, constitutes a
separation from service for purposes of Code Section 409A. For purposes of this
Agreement, the “Section 409A Exempt Amount” is two times the lesser of (x)
Executive’s annualized compensation based upon the annual rate of pay for
services provided to Employer for the calendar year preceding the calendar year
in which Executive has a separation from service (as defined in the Code and the
final regulations and other guidance thereunder (“Code Section 409A”)) with
Employer (adjusted for any increase during that year that was expected to
continue indefinitely if the service provider had not separated from service) or
(y) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which Executive has a
separation from service.
 
(B)  The Section 409A Exempt Amount or, if less, the excess of the amount
provided for under Paragraphs 7(e)(ii)(A) and 7(e)(ii)(B) over the amount paid
under Paragraph 7(e)(iii)(A), shall be paid in equal monthly installments over a
period of 18 months commencing on the first day of the sixth month following the
Employment Termination Date, provided that the Employment Termination Date
constitutes a separation from service for purposes of Code Section 409A.
 
(f)  Termination of Employment Following Corporate Change.
 
(i)  If, within the two-year period following a Corporate Change, Executive’s
employment with Employer or an Affiliate or successor of Employer is terminated
for any reason other than death, Inability to Perform, or Cause, is terminated
by Executive for Good Reason, or if Employer or an Affiliate or successor of
Employer gives timely notice pursuant to Paragraph 3 and Executive’s employment
therefore ends upon the expiration of the Employment Term, Executive will be
paid the Compensation Payment, the Vacation Payment and any unreimbursed
Business Expenses, at the time and in the manner required by applicable law but
in no event later than 30 business days after the Employment Termination
Date.  In addition, if, within 45 days after the Employment Termination Date,
Executive has signed a general release agreement substantially in the form
attached hereto as Exhibit B and Executive does not revoke such release, in lieu
of any other payments under Paragraph 7(e)(ii), Employer shall (A) pay Executive
a lump-sum amount equivalent to the sum of the amounts specified in Paragraph
7(e)(ii)(A) and 7(e)(ii)(B), and (B) provide Executive the benefits described in
Paragraph 7(e)(ii)(C), 7(e)(ii)(D) and 7(e)(ii)(E).  The provisions of Paragraph
7(e)(ii)(X) and 7(e)(ii)(Y) shall not apply to this Paragraph 7(f).
 
(ii)  The payment provided for in Paragraph 7(f)(i)(A) shall be paid in a single
lump sum payment on the 60th business day after the Employment Termination Date.
 
(iii)  In the event that it is determined that any payment (other than the
Gross-Up payment provided for in this Paragraph 7(f)(iii)) or distribution by
Employer or any of its Affiliates to or for the benefit of Executive, whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise pursuant to or by reason of any other agreement, policy,
plan, program or arrangement, including without limitation any stock option or
similar right, or the lapse or termination of any restriction on or the vesting
or exercisability of any of the foregoing (a “Payment”), would be subject to the
excise tax imposed by Section 4999 of the Code (or any successor provision
thereto) by reason of being considered “contingent on a change in ownership or
control” of Employer, within the meaning of Section 280G of the Code or any
successor provision thereto (such tax being hereafter referred to as the “Excise
Tax”), then Executive will be entitled to receive an additional payment or
payments (a “Gross-Up Payment”). The Gross-Up Payment will be in an amount such
that, after payment by Executive of all taxes, including any Excise Tax imposed
upon the Gross-Up Payment, Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payment. For purposes of determining
the amount of the Gross-Up Payment, Executive will be considered to pay (x)
federal income taxes at the highest rate in effect in the year in which the
Gross-Up Payment will be made and (y) state and local income taxes at the
highest rate in effect in the state or locality in which the Gross-Up Payment
would be subject to state or local tax, net of the maximum reduction in federal
income tax that could be obtained from deduction of such state and local taxes.
The determination of whether an Excise Tax would be imposed, the amount of such
Excise Tax, and the calculation of the amounts referred to in this Paragraph
7(f)(iii) will be made at the expense of Employer by Employer’s regular
independent accounting firm (the “Accounting Firm”), which shall provide
detailed supporting calculations. Any determination by the Accounting Firm will
be binding upon Employer and Executive. The Gross-Up Payment will be paid to
Executive as soon as administratively practicable following, but no later than
the end of the calendar year in which falls the date on which Executive remits
the related taxes.
 
(g)  Health Insurance.  In addition, if Executive’s employment with Employer or
an Affiliate or successor of Employer is terminated or ends under the
circumstances set forth in Paragraph 7(f), Executive will receive, in addition
to any other payments due under this Agreement, the following benefit: if, at
the time of the Employment Termination Date, Executive participates in one or
more health plans offered or made available by Employer and Executive is
eligible for and elects to receive continued coverage under such plans in
accordance with the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) or any successor law, Employer will reimburse Executive during the
18-month period following the Employment Termination Date, for the difference
between the total amount of the monthly COBRA premiums for the same coverage as
in effect on the Employment Termination Date, that are actually paid by
Executive for such continued health plan benefits and the total monthly amount
of the same premiums charged to active senior executives of Employer for health
insurance coverage. Such reimbursement shall be made within the 90-day period
following Executive’s payment of each monthly COBRA premium. Provided, however,
that Employer’s reimbursement obligation under this Paragraph 7(g) shall
terminate upon the earlier of (i) the expiration of the time period described
above or (ii) the date Executive becomes eligible for health insurance coverage
under a subsequent employer’s plan without being subject to any
preexisting-condition exclusion under that plan, which occurrence Executive
shall promptly report to Employer.
 
(h)  Exclusive Compensation and Benefits.  The compensation and benefits
described in this Paragraph 7, along with the associated terms for payment,
constitute all of Employer’s obligations to Executive with respect to the ending
of Executive’s employment with Employer and/or its Affiliates, subject to
Paragraph 24 and the remainder of this Paragraph 7(h).  Accordingly, Executive
and Employer expressly acknowledge and agree that, following the Employment
Termination Date, Executive shall have no rights to any employment by Employer
or its Affiliates (including employment as described in Paragraphs 2, 3 and 4 of
this Agreement), and no rights to any further compensation or benefits under
Paragraph 5 of this Agreement.  Executive and Employer further acknowledge and
agree that nothing in this Agreement is intended to limit or terminate (i) any
obligations of Employer or Executive under the other terms of this Agreement,
including, but not limited to, with respect to Employer, its obligations under
Paragraphs 12 and 20, and, with respect to Executive, his obligations under
Paragraphs 6(h), 8, 9, 10, 13, 22, and 23, or (ii) any earned, vested benefits
(other than any entitlement to severance or separation pay, if any) that
Executive may have under the applicable provisions of any benefit plan of
Employer in which Executive is participating at the time of the termination of
employment.
 
(i)           Code Section 409A Matters.  This Agreement is intended to comply
with Code Section 409A and any ambiguous provisions will be construed in a
manner that is compliant with or exempt from the application of Code Section
409A.  If a provision of the Agreement would result in the imposition of an
applicable tax under Code Section 409A, the parties agree that such provision
shall be reformed to avoid imposition of the applicable tax, with such
reformation effected in a manner that has the most favorable result to
Executive.
 
For purposes of Code Section 409A, each payment or amount due under this
Agreement shall be considered a separate payment, and Executive’s entitlement to
a series of payments under this Agreement is to be treated as an entitlement to
a series of separate payments.
 
If (x) Executive is a “specified employee,” as such term is defined in Code
Section 409A and determined as described below in this Paragraph 7(i), and (y)
any payment due under this Agreement is subject to Code Section 409A and is
required to be delayed under Code Section 409A because Executive is a specified
employee, that payment shall be payable on the earlier of (A) the first business
day that is six months after Executive’s separation from service, as such term
is defined in Code Section 409A, (B) the date of Executive’s death, or (C) the
date that otherwise complies with the requirements of Section 409A.  This
Paragraph 7(i) shall be applied by accumulating all payments that otherwise
would have been paid within six months of Executive’s separation and paying such
accumulated amounts on the earliest business day which complies with the
requirements of Code Section 409A.  For purposes of determining the identity of
specified employees, the Board may establish procedures as it deems appropriate
in accordance with Code Section 409A.
 
(j)           Payment after Executive’s Death.  In the event of Executive’s
death after he becomes entitled to a payment or payments pursuant to this
Paragraph 7, any remaining unpaid amounts shall be paid, at the time and in the
manner such payments otherwise would have been paid to Executive, to such person
as Executive shall designate in a written notice to Employer (or, if no such
person is designated, to his estate).
 
(k)           Offset.  Executive agrees that Employer may set off against, and
Executive authorizes Employer to deduct from, any payments due to Executive, or
to his heirs, legal representatives, or successors, as a result of the
termination of Executive’s employment any amounts which may be due and owing to
Employer or any of its Affiliates by Executive, whether arising under this
Agreement or otherwise; provided, however, that any such set off and deduction
shall be made in a manner that complies with Code Section 409A to the extent
applicable.
 
8.  Confidential Information.
 
(a)  Executive acknowledges and agrees that (i) Employer and its Affiliates are
engaged in a highly competitive business; (ii) Employer and its Affiliates have
expended considerable time and resources to develop goodwill with their
customers, vendors, and others, and to create, protect, and exploit Confidential
Information; (iii) Employer must continue to prevent the dilution of its and its
Affiliates’ goodwill and unauthorized use or disclosure of its Confidential
Information to avoid irreparable harm to its legitimate business interests; (iv)
in the oil and gas acquisition, exploration, development and production
business, his participation in or direction of Employer’s or its Affiliates’
day-to-day operations and strategic planning are an integral part of Employer’s
continued success and goodwill; (v) given his position and responsibilities, he
necessarily will be creating Confidential Information that belongs to Employer
and enhances Employer’s goodwill, and in carrying out his responsibilities he in
turn will be relying on Employer’s goodwill and the disclosure by Employer to
him of Confidential Information; and (vi) he will have access to Confidential
Information that could be used by any Competitor of Employer in a manner that
would irreparably harm Employer’s competitive position in the marketplace and
dilute its goodwill.  Employer acknowledges and agrees that nothing in this
Agreement precludes Executive from accepting employment from any third party
employer after termination of employment with Employer and its Affiliates for
whatever reason, provided that Executive complies with his obligations under
Paragraph 8(d) and at law with respect to the Confidential Information.
 
(b)  Employer acknowledges and agrees that Executive must have and continue to
have throughout his employment the benefits and use of its and its Affiliates’
goodwill and Confidential Information in order to properly carry out his
responsibilities. Employer accordingly promises upon execution and delivery of
this Agreement to provide Executive immediate and continuing access to
Confidential Information and to authorize him to engage in activities that will
create new and additional Confidential Information.
 
(c)  Employer and Executive thus acknowledge and agree that during Executive’s
employment with Employer, and upon execution and delivery of this Agreement, he
(i) will receive Confidential Information that is unique, proprietary, and
valuable to Employer and/or its Affiliates; (ii) will create Confidential
Information that is unique, proprietary, and valuable to Employer and/or its
Affiliates; and (iii) will benefit, including without limitation by way of
increased earnings and earning capacity, from the goodwill Employer and its
Affiliates have generated and from the Confidential Information.
 
(d)  Accordingly, Executive acknowledges and agrees that at all times during his
employment by Employer and/or any of its Affiliates and thereafter:
 
(i)  all Confidential Information shall remain and be the sole and exclusive
property of Employer and/or its Affiliates;
 
(ii)  he will protect and safeguard all Confidential Information;
 
(iii)  he will hold all Confidential Information in strictest confidence and
not, directly or indirectly, disclose or divulge any Confidential Information to
any person other than an officer, director, or employee of, or legal counsel
for, Employer or its Affiliates, to the extent necessary for the proper
performance of his responsibilities unless authorized to do so by Employer or
compelled to do so by law or valid legal process;
 
(iv)  if he believes he is compelled by law or valid legal process to disclose
or divulge any Confidential Information, he will notify Employer in writing
sufficiently in advance of any such disclosure to allow Employer the opportunity
to defend, limit, or otherwise protect its interests against such disclosure;
 
(v)  at the end of his employment with Employer for any reason or at the request
of Employer at any time, he will return to Employer all Confidential Information
and all copies thereof, in whatever tangible form or medium, including
electronic; and
 
(vi)  absent the promises and representations of Executive in this Paragraph 8
and in Paragraph 9, Employer would require him immediately to return any
tangible Confidential Information in his possession, would not provide Executive
with new and additional Confidential Information, would not authorize Executive
to engage in activities that will create new and additional Confidential
Information, and would not enter or have entered into this Agreement.
 
9.  Nonsolicitation Obligations.  In consideration of Employer’s promises to
provide Executive with Confidential Information and to authorize him to engage
in activities that will create new and additional Confidential Information upon
execution and delivery of this Agreement, and the other promises and
undertakings of Employer in this Agreement, Executive agrees that, while he is
employed by Employer and/or any of its Affiliates and for a 2-year period
following the end of that employment for any reason, he shall not engage in any
of the following activities (the “Restricted Activities”):
 
(a)  He will not, whether on his own behalf or on behalf of any other
individual, partnership, firm, corporation or business organization, either
directly or indirectly solicit, induce, persuade, or entice, or endeavor to
solicit, induce, persuade, or entice, any person who is then employed by or
otherwise engaged to perform services for Employer or its Affiliates to leave
that employment or cease performing those services; and
 
(b)  He will not, whether on his own behalf or on behalf of any other
individual, partnership, firm, corporation or business organization, either
directly or indirectly solicit, induce, persuade, or entice, or endeavor to
solicit, induce, persuade, or entice, any person who is then a customer,
supplier, or vendor of Employer or any of its Affiliates to cease being a
customer, supplier, or vendor of Employer or any of its Affiliates or to divert
all or any part of such person’s or entity’s business from Employer or any of
its Affiliates.
 
Executive acknowledges and agrees that the restrictions contained in this
Paragraph 9 are ancillary to an otherwise enforceable agreement, including
without limitation the mutual promises and undertakings set forth in Paragraph
8; that Employer’s promises and undertakings set forth in Paragraph 8 and
Executive’s position and responsibilities with Employer give rise to Employer’s
interest in restricting Executive’s post-employment activities; that such
restrictions are designed to enforce Executive’s promises and undertakings set
forth in this Paragraph 9 and his common-law obligations and duties owed to
Employer and its Affiliates; that the restrictions are reasonable and necessary,
are valid and enforceable under Texas law, and do not impose a greater restraint
than necessary to protect Employer’s goodwill, Confidential Information, and
other legitimate business interests; that he will immediately notify Employer in
writing should he believe or be advised that the restrictions are not, or likely
are not, valid or enforceable under Texas law or the law of any other state that
he contends or is advised is applicable; that the mutual promises and
undertakings of Employer and Executive under Paragraphs 8 and 9 are not
contingent on the duration of Executive’s employment with Employer; that absent
the promises and representations made by Executive in this Paragraph 9 and
Paragraph 8, Employer would require him to return any Confidential Information
in his possession, would not provide Executive with new and additional
Confidential Information, would not authorize Executive to engage in activities
that will create new and additional Confidential Information, and would not
enter or have entered into this Agreement; and that his obligations under
Paragraphs 8 and 9 supplement, rather than supplant, his common-law duties of
confidentiality and loyalty owed to Employer.
 
Employer agrees that any action that is undertaken by a subsequent employer of
Executive will not be treated as an action by Executive for purposes of the
foregoing provisions of this Paragraph 9 unless Executive personally engages in
a Restricted Activity, whether directly or indirectly.
 
10.  Intellectual Property.
 
(a)  In consideration of Employer’s promises and undertakings in this Agreement,
Executive agrees that all Work Product will be disclosed promptly by Executive
to Employer, shall be the sole and exclusive property of Employer, and is hereby
assigned to Employer, regardless of whether (i) such Work Product was conceived,
made, developed or worked on during regular hours of his employment or his time
away from his employment, (ii) the Work Product was made at the suggestion of
Employer; or (iii) the Work Product was reduced to drawing, written description,
documentation, models or other tangible form. Without limiting the foregoing,
Executive acknowledges that all original works of authorship that are made by
Executive, solely or jointly with others, within the scope of his employment and
that are protectable by copyright are “works made for hire,” as that term is
defined in the United States Copyright Act (17 U.S.C., Section 101), and are
therefore owned by Employer from the time of creation.
 
(b)  Executive agrees to assign, transfer, and set over, and Executive does
hereby assign, transfer, and set over to Employer, all of his right, title and
interest in and to all Work Product, without the necessity of any further
compensation, and agrees that Employer is entitled to obtain and hold in its own
name all patents, copyrights, and other rights in respect of all Work Product.
Executive agrees to (i) cooperate with Employer during and after his employment
with Employer in obtaining patents or copyrights or other intellectual-property
protection for all Work Product; (ii) execute, acknowledge, seal, and deliver
all documents tendered by Employer to evidence its ownership thereof throughout
the world; and (iii) cooperate with Employer in obtaining, defending, and
enforcing its rights therein.
 
(c)  Executive represents that there are no other contracts to assign inventions
or other intellectual property that are now in existence between Executive and
any other person or entity. Executive further represents that he has no other
employment or undertakings that might restrict or impair his performance of this
Agreement. Executive will not in connection with his employment by Employer, use
or disclose to Employer any confidential, trade secret, or other proprietary
information of any previous employer or other person that Executive is not
lawfully entitled to disclose.
 
11.  Reformation.  If the provisions of Paragraphs 8, 9, or 10 are ever deemed
by a court to exceed the limitations permitted by applicable law, Executive and
Employer agree that such provisions shall be, and are, automatically reformed to
the maximum limitations permitted by such law.
 
12.  Indemnification and Insurance.  Employer shall indemnify Executive both (i)
to the fullest extent permitted by the laws of the State of Delaware, and (ii)
in accordance with the more favorable of Employer’s certificate of
incorporation, bylaws and standard indemnification agreement as in effect on the
Effective Date or as in effect on the date as of which the indemnification is
owed.  In addition, Employer shall provide Executive with coverage under
directors’ and officers’ liability insurance policies on terms not less
favorable than those provided to any of its other directors and officers as in
effect from time to time.
 
13.  Assistance in Litigation.  During the Employment Term and thereafter for
the lifetime of Executive, Executive shall, upon reasonable notice, furnish such
information and proper assistance to Employer or any of its Affiliates as may
reasonably be required by Employer in connection with any litigation,
investigations, arbitrations, and/or any other fact-finding or adjudicative
proceedings involving Employer or any of its Affiliates. This obligation shall
include, without limitation, to promptly upon request meet with counsel for
Employer or any of its Affiliates and provide truthful testimony at the request
of Employer or as otherwise required by law or valid legal process. Following
the Employment Term, Employer shall reimburse Executive for all reasonable
out-of-pocket expenses incurred by Executive and approved in advance by Employer
in rendering such assistance (such as travel, parking, and meals but not
attorney’s fees), but shall have no obligation to compensate Executive for his
time in providing information and assistance in accordance with this Paragraph
13, provided that such reimbursement shall be made on or before the last day of
the calendar year following the calendar year in which the expense is incurred,
and provided further that Executive’s obligations under this Paragraph 13
following the Employment Termination Date shall not unreasonably interfere with
Executive’s employment or other activities and endeavors.
 
14.  No Obligation to Pay. With regard to any payment due to Executive under
this Agreement, it shall not be a breach of any provision of this Agreement for
Employer to fail to make such payment to Executive if (i) Employer is prohibited
from making the payment; (ii) Employer would be obligated to recover the payment
if it was made; or (iii) Executive would be obligated to repay the payment if it
was made; provided, however, that this Paragraph 14 shall only apply if such
prohibition or obligation is legally imposed by statute or regulation.
 
15.  Deductions and Withholdings. With respect to any payment to be made to
Executive, Employer shall deduct, where applicable, any amounts authorized by
Employee, and shall withhold and report all amounts required to be withheld and
reported by applicable law.
 
16.  Notices.  All notices, requests, demands, and other communications required
or permitted to be given or made by either party shall be in writing and shall
be deemed to have been duly given or made (a) when delivered personally, or (b)
when deposited in the United States mail, first class registered or certified
mail, postage prepaid, return receipt requested, to the party for which intended
at the following addresses (or at such other addresses as shall be specified by
the parties by like notice, except that notices of change of address shall be
effective only upon receipt):
 
(i)  If to Employer, at:
 
Rosetta Resources Inc.
Attn: General Counsel
717 Texas
Suite 2800
Houston, Texas 77002
 
(ii)  If to Executive, at Executive’s then-current home address on file with
Employer.
 
17.  Injunctive Relief.  Executive acknowledges and agrees that Employer would
not have an adequate remedy at law and would be irreparably harmed in the event
that any of the provisions of Paragraphs 8, 9, and 10 were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
Executive agrees that Employer shall be entitled to equitable relief, including
preliminary and permanent injunctions and specific performance, in the event
Executive breaches or threatens to breach any of the provisions of such
Paragraphs, without the necessity of posting any bond or proving special damages
or irreparable injury. Such remedies shall not be deemed to be the exclusive
remedies for a breach or threatened breach of this Agreement by Executive, but
shall be in addition to all other remedies available to Employer at law or
equity.
 
18.  Mitigation.  Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
nor shall the amount of any payment provided for in this Agreement be reduced by
any compensation earned by Executive as the result of employment by another
employer after the date of termination of Executive’s employment with Employer,
or otherwise.
 
19.  Binding Effect; No Assignment by Executive; No Third Party Benefit.  This
Agreement shall be binding upon and inure to the benefit of the parties and
their respective heirs, legal representatives, successors, and assigns;
provided, however, that Executive shall not assign or otherwise transfer this
Agreement or any of his rights or obligations under this Agreement. Subject to
Paragraph 20, Employer is authorized to assign or otherwise transfer this
Agreement or any of its rights or obligations under this Agreement only to an
Affiliate of Employer. Executive shall not have any right to pledge,
hypothecate, anticipate, or in any way create a lien upon any payments or other
benefits provided under this Agreement; and no benefits payable under this
Agreement shall be assignable in anticipation of payment either by voluntary or
involuntary acts, or by operation of law, except by will or pursuant to the laws
of descent and distribution. Nothing in this Agreement, express or implied, is
intended to or shall confer upon any person other than the parties, and their
respective heirs, legal representatives, successors, and permitted assigns, any
rights, benefits, or remedies of any nature whatsoever under or by reason of
this Agreement.
 
20.  Assumption by Successor.  Employer shall ensure that any successor or
assignee (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all the business and/or assets of Employer or
the oil and gas acquisition, exploration, development and production business of
Employer, either by operation of law or written agreement, assumes the
obligations of this Agreement (the “Assumption Obligation”). If Employer fails
to fulfill the Assumption Obligation, such failure shall be considered Good
Reason; provided, however, that the compensation to which Executive would be
entitled to upon a termination for Good Reason pursuant to Paragraph 7(f) shall
be the sole remedy of Executive for any failure by Employer to fulfill the
Assumption Obligation. As used in this Agreement, “Employer” shall include any
successor or assignee (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) to all or substantially all the business and/or
assets of Employer or the oil and gas exploration, development and production
business of Employer that executes and delivers the agreement provided for in
this Paragraph 20 or that otherwise becomes obligated under this Agreement by
operation of law.
 
21.  Legal Fees and Expenses.  Employer will reimburse Executive for all
reasonable legal fees and expenses incurred by Executive in connection with the
preparation, review, and negotiation of this Agreement prior to its execution,
provided that any such reimbursement shall be made within the same calendar year
in which falls the Effective Date.
 
22.  Governing Law; Venue.  This Agreement and the employment of Executive shall
be governed by the laws of the State of Texas except for its laws with respect
to conflict of laws. The exclusive forum for any lawsuit arising from or related
to Executive’s employment or this Agreement shall be a state or federal court in
Harris County, Texas. This provision does not prevent Employer from removing to
an appropriate federal court any action brought in state court. EXECUTIVE HEREBY
CONSENTS TO, AND WAIVES ANY OBJECTIONS TO, REMOVAL TO FEDERAL COURT BY EMPLOYER
OF ANY ACTION BROUGHT AGAINST IT BY EXECUTIVE.
 
23.  JURY TRIAL WAIVER.  IN THE EVENT THAT ANY DISPUTE ARISING FROM OR RELATED
TO THIS AGREEMENT OR EXECUTIVE’S EMPLOYMENT WITH EMPLOYER RESULTS IN A LAWSUIT,
BOTH EMPLOYER AND EXECUTIVE MUTUALLY WAIVE ANY RIGHT THEY MAY OTHERWISE HAVE FOR
A JURY TO DECIDE THE ISSUES IN THE LAWSUIT, REGARDLESS OF THE PARTY OR PARTIES
ASSERTING CLAIMS IN THE LAWSUIT OR THE NATURE OF SUCH CLAIMS. EMPLOYER AND
EXECUTIVE IRREVOCABLY AGREE THAT ALL ISSUES IN SUCH A LAWSUIT SHALL BE DECIDED
BY A JUDGE RATHER THAN A JURY.
 
24.  Entire Agreement.  This Agreement contains the entire agreement between the
parties concerning the subject matter expressly addressed herein and supersedes
all prior agreements and understandings, written and oral, between the parties
with respect to such subject matter.  However, nothing in this Paragraph 24 is
intended to limit any obligations of the parties under any other agreement that
Employer may enter into with Executive after the earlier of the Effective Date
or the execution of this Agreement by Executive.
 
25.  Modification; Waiver.  No person, other than pursuant to a resolution duly
adopted by the members of the Board, shall have authority on behalf of Employer
to agree to modify, amend, or waive any provision of this Agreement. Further,
this Agreement may not be changed orally, but only by a written agreement signed
by the party against whom any waiver, change, amendment, modification or
discharge is sought to be enforced. Executive acknowledges and agrees that no
breach by Employer of this Agreement or failure to enforce or insist on its
rights under this Agreement shall constitute a waiver or abandonment of any such
rights or defense to enforcement of such rights.
 
26.  Construction.  This Agreement is to be construed as a whole, according to
its fair meaning, and not strictly for or against any of the parties.
 
27.  Severability.  If any provision of this Agreement shall be determined by a
court to be invalid or unenforceable, the remaining provisions of this Agreement
shall not be affected thereby, shall remain in full force and effect, and shall
be enforceable to the fullest extent permitted by applicable law.
 
28.  Counterparts.  This Agreement may be executed by the parties in any number
of counterparts, each of which shall be deemed an original, but all of which
shall constitute one and the same agreement.
 

      
                                                                                                                                 
    


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Employer has caused this Agreement to be executed on its
behalf by its duly authorized officer, and Executive has executed this
Agreement, effective as of the date first set forth above.

 
EMPLOYER  
 
EXECUTIVE
Rosetta Resources
Inc.                                                                                 
 
 
By:        /s/ D. Henry Houston
 
By:
/s/ Randy L. Limbacher
           D. HENRY HOUSTON
 
 
RANDY L. LIMBACHER
           CHAIRMAN, BOARD OF DIRECTORS
 
 
 


